In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________
                       No. 02-18-00211-CV
                  ___________________________

         DAVID D. SCOTT AND MARY J. SCOTT, Appellants

                                   V.

ROBERT G. WEST, THYRA WEST, JUDITH C. CLARK, SALLIE CLINGMAN,
 GREGORY P. MILLER, GAYE MILLER, JONATHAN BAYLES, AND AMY
                      BAYLES, Appellees




              On Appeal from County Court at Law No. 2
                       Tarrant County, Texas
                   Trial Court No. 2014-001905-2


             Before Sudderth, C.J.; Gabriel and Pittman, JJ.
                              Per Curiam
                   MEMORANDUM OPINION AND ORDER

       We have considered the petition for permissive appeal of Appellants David D.

Scott and Mary J. Scott. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(d), (f) (West

Supp. 2017); Tex. R. App. P. 28.3(a).

       We grant the petition in part.1 See Tex. Civ. Prac. & Rem. Code Ann.

§ 51.014(f). We will determine only the narrow issue identified by the trial court as

the controlling question of law: “the question of whether Plaintiffs or Defendants

have the legal duty to repair or replace the subject retaining wall.” To the extent

Appellants seek to expand the issue or to obtain a broader ruling, that relief is denied.

      Appellants’ notice of appeal is deemed filed today. See id.; Tex. R. App. P.

28.3(k). The appeal will be governed by the rules for accelerated appeals. See Tex.

Civ. Prac. & Rem. Code Ann. § 51.014(f); Tex. R. App. P. 28.1, 28.3(k). Appellants

must file a copy of this order with the trial court clerk. See Tex. R. App. P. 28.3(k).



                                                        Per Curiam

Delivered: September 20, 2018




       1
        Today, we also dismiss Appellants’ attempted traditional appeal in this matter.
See Scott v. West, No. 02-18-00156-CV (Tex. App.—Fort Worth Sept. 20, 2018, no pet.
h.) (mem. op.).


                                            2